 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
      GEORGE E. JACOBS,                               1:17-cv-01599-DAD-JLT (PC)
11
                         Plaintiff,                   ORDER DISCHARGING ORDER TO SHOW
12                                                    CAUSE AND GRANTING PLAINTIFF’S
              v.                                      FIRST MOTION TO EXTEND TIME TO
13                                                    FILE A FIRST AMENDED COMPLAINT
14    CDCR,
                                                      (Doc. 15, 16)
15                       Defendant.
                                                      35-DAY DEADLINE
16

17          Recently, the Court ordered Plaintiff to show cause why the action should not be
18   dismissed based on his failure to file an amended complaint. (Doc. 15.) Later that same day,
19   Plaintiff filed a motion seeking a 35-day extension of time to file a first amended complaint in
20   response to the First Screening Order. (Doc. 16.) Plaintiff shows good cause in his motion for an
21   extension of time based on medical disability
22          Good cause appearing, the Court ORDERS that the order to show cause dated October
23   30, 2018, (Doc. 15), is DISCHARGED and Plaintiff is granted 35 days from the date of service of
24   this order in which to file a first amended complaint.
25
     IT IS SO ORDERED.
26
27      Dated:     November 1, 2018                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     2
